Case 20-40375-KKS Doc1-5 . Filed 10/14/20 Page 1of9

FINAL CERTIFICATE OF AUTHENTICITY
Crim.R.27:10 Attastation for Foreign Document by Consular Officer

(28 U.S.C.& 1741,fed R.Civ.44[a][2]

N/A

  
 
  
  
  

Asiatic Nation of North America } Case No.

ude FOREIGN GOVT. ATL.
e Do MOY berate
eo? ad WEE | OETA
The Republic of Maryland } CP ARE Ere ~
Province of State Department } Licenses or Certificate-Holder
é
City of Baltimore } For the corporate DISTRICT OF

COLUMBIA an 50,United States an Enclaves&World at Large.-

At the Adapt Chamber of the
Moorish Tempie of America

{3 Heaven}

| Hakim E! Emmanuel Aili am the Executive Ruler of the Adapt Chamber of the Moorish Science

Temple of America located at Baltimore, North America. | am duly commissioned and qualified serve .
in this capacity.

In my capacity as Executive Ruler of the Adapt Chamber of the Moorish Science Temple of America. |
certify that the document attached to this certificate was duly certified by Shekinak E! who on the
date of the initial Certificate of Authenticity signed by him/her was Missionary Highly Favored
Shekinah-E! the lawful custodian of the original document attached to this certificate.

In proof of the facts set out in this certificate, | have signed this certificate and affixed the seal of the
ASIATIC NATION OF NORTE AMERICA Adapt Chamber of the MOORISH SCIENCE TEMPLE OF AMERICA
(3 Heaven)at Baltimore, North America, “The North Gate”.

The certificate was Ne me on this L Fay of Cet. / f YO MYC/ Moorish

Calendar Year

' CCY/Christian Calendar Year.

{s/ He he esseth fd Lp

Executive Ruler Hakim El Emmanuel Alli

Beep tremtiee Baler Hehe Lor CLEC
Seog Chamero the Sisarish Srirnee Senge
of Simeria (@rh hea),

   
 

iled 10/14/20... Page:2.of.9

 

 

 

 

 

ERED C CERTIFY THIS TO BEA

RUE COP ROF.THE-ORIGINAL OF

IS DOSUBENTIGIVEN TO ME FOR
¥ CERT

RnR ge Sten
GS THIS
Coan FRE

 

 
 

 

 

PHEREBY. CERTIFY THIS TO BE A
RUE COPYORTHE-ORIGINAL OF

“THIS DoGUMENTGiveN tO ME FOR _
re Scary {GUNENT GIVEN TO ME erie ct A,

 
 

19.
si Gase nat KS... Poe. 1- 3. Filed: LOL A20. Page. 40

 

 

 

 

 

 

“HEREBY CERT
RUE COPY.O
Ss

TH HIS TOBE A
G
Asiatic of North Ametien /M.S.T. of A.

and

oe Motorize Carriage Di

Th our Nation /StateDivine Principles of
ive Trail Peace, Freedom, and Justice, Ces
To whom hs Soverign Misve do hereby effect. oe

nah El who credential (5) are positively confirmed by the fore going

 

 
 

ase 20-4037>:KKS Alan UaMeNey 10/14/20. Page 6 of ¢ .

18) j is herey: given: That the Tertitorial Tarisdiction of the. U S. i United
if Ahe present Express Trust (Res) Dominion Metés, ‘Bounds, Latitude; and Longitude of the: Vast
Americati (Beneficiaries) to include beneficiary Hi : laovored: Shie idnah El cited i in
ment sal ‘Missionary, has. Absolute Right ta operate al Motorize Carriage: and to - oe ;
z JES. ED} within said Beneficiary’s 's Vast Estate. Pursuant To: (STATE) law cited and
State. Perm erated by thi Moorish / EL f Al Moroccan Islam / islamic State of  ThetRepublic) of The, é: ane
tates of Amer " ee :

 

     

 

 

 

No: License: rieedeld fi The U s. I / United States Chistian Gov ernment’ (State) (6).
ly Circle Sev Asiatic Nation: of North America IM S:T of Av State Law o>
s Rights) Expressed i in Article: (Qyand Article QQ and last. Paragraph
of Confederat on : Our ‘Moorish; Moslem E orefathers Contracted / ‘agreed toin: : es

 

wid Farhity whom: are e not-combatant (3) uring The: National: ai Emergency d declared in:

Senate Report 8 (931d ore Ist Section: 197 3, War And Emetooy} Fowe ers Act EVERY, "CITIZEN
of the ni } "0 5S. :

 

eS Executed and § igned

| ROREION govt. NT

! OR ARREST 2s |
“ Decémber Od, 2014. Jf i fd
oe 33 Post Meridian - eed “ ef S

| Pete bs a
- a fei,

 

 

 

TEREST CERTIFY 7 THIS TO BEA
“PRUE COPY.OF, THE ORIGINAL OF
“THIS OGCUMENT? WVEN.TO ME FOR
SPY VIRGIAND CERTIEMGS 4 THIS"

 
 

= Case.20-40375-KKS. .. Doe##5~) Filed 10/14/20:... Page 7.of 9
ORE ee MENT)

 

£88 (0: agree to. all that j 1s 5 etpiised in. the. foregoing ise Poca HY to
80 expressed to: é the Tra : the Whole Truth. 80 ohelp m me Allah God. Be

 

 

Y THIS TO BE A
B ORIG BINAL OF
OME. FOR
— 1 Pe 388

 

ang a eCoRDeD JS

on. nan GA...

 

 

 

 

  
  

in the _ Counts of... OOD deen vensieteesseenntenonnng and State of Illinois, on. the OEM. srenneetestinineneneenttetnat ;
. day oft: Jaks. ad, D. 19. 28 for that purpose, the following persons wer 7 :
sheet BOROANVOS. Breabeowt... SHE TRS so cudiet _— “

 

  

 

"The Magni Sefemge ‘teste of Amertoe deriving its power and euthority |
"Sten the Greet, Korairot, Hobenned £o propagate _ the. fateh and extend the

Jeannine ‘nd faith of the Great Prophes of AEM, An America. ica. TO

moreno ir ht ae ae wee —

“es

   
 
 
   

orate migsiLonaries of the “prottiet” sna Lo” eséae Liar
nepetsemncrs SAE : theerneesivavemenngegenonne

NI aa adi nrc ste a en 4 - re

r ue nh a © et ' . ' wey ee A ao
“ al :
ye ; a oy 1 AQ TINA Io ey eo CPREY OOS Sates 4 on . “ ceva tad pertncAseMtnnereeranthtbeaiuet caeamen. oapee Be oa EE
eek) Gud said. MOOR TSH. SGTRICE SuNPLE OF AMNICTOR - _adepted as tts ,

; somporghetnasme,. the following. MOQORTSH “BGLENCE REMPIE OF AMERTCA

 

 

 

 

 

“2 Or eppotnted,

    

 

+ Ov- Wardens: sostrey mon, or whatever TamMethey may atop

 

beheld . “ot sai
PME ad greet . - eR M R t

 
       
  
 
 

abe Oe ore.
UY. a0 z

    
 
  
 
        

at @ mesting

ae ge

do solemnly swear tha

 

 

OF AMERT CA... .
in the County, Of ee COKE Di cnet ani State Of TAR Ot8, OP, TRO en AOE enter
78 “4 *

day of a aremrmccemeasanes th, 2D. 19. 28, for that purpose, the following persons werd ;

revel BDDOINIOE. ho coonrnanaan resteeut.. SHELTER oe

 

 

 
  

staaee TARA rane aamedrenaumaueatatit sed ae rer rrpermamenn mega

 

— ~ a acearding to five rindas and ustuges of such -

QOHISH. SCIENCE. TEI _@ AMERICA

t

BLE: ~DREW. ALLIS MEALX BL ,_ HALE: EY» LOVETT BEY, AND FORMAN Bays oo
"he loantsh’ Soles tonne of Anertes deriving its power. and euiharsty |
fen the Great Korat “Of. Mohenmed to pr opage te the. faith and extend the

Aearning ‘ma tanith of the Great Prophet of AI in America. To ahmant,

yt eens ween whens

- appoint and: ,qunggorate misaionaries: of the’ prophet’ “ana to” asbaba ssi

pecans magi nent ahs rea atatts

    

 

a ss o1me meee
Pea mas get ome ohm tant AAT Raat oil nade = nti gpeeaneenigenedeioen eee, i.
* TE

 

        
  
   

 

 

   
  

CHO TEMP Te OG AMR TOA nT “"pdopied as ite

 

 

 

| this affiant..doted oe Bess of £ ‘6

Sana Ti iene,

      
 
  

 

 

 
   
 
       
     
  

: . deny, of, ; 3 a
a9 BB Hs

wage,

  

“* Dp, eppatnted, + Or Wardens, contre man, or whatever namesthey may adeph

MEREBY. ceRsiry THIS TO BEA
“ ne SOPXOF; ‘ ORIGINAL OF
a BBS Oc ROGUMEN tele Fe

  

i Niel
AR en 4
§ O88 Abbe Oe: os
onic er rd en

 
